E. Darwin Smith, J.:
This action was for the claim and delivery of 7,000 bushels of barley malt, which was the property of the plaintiff, and was seized and taken by the defendant, as a collector of taxes, under a tax warrant issued to him by the controller of the city of Buffalo. Annexed to such warrant, was a transcript from the tax-roll of the first *418ward, of said city for the year 1868, upon which the plaintiff was taxed, under the heading of personal property, in the sum of $5,182. The plaintiff’s property was seized under such warrant for the collection of such tax. The action, which is equivalent to the old action of replevin — which did not lie, as this action also does not, under section 207 of the Code, when the property has been taken for a tax or assessment or fine — was brought by, and delivery claimed upon, the assumption that the tax was illegally imposed, and that the warrant for its collection was void upon its face. This question has been litigated in this action, through the courts, and has been finally decided in the Court of Appeals against the plaintiff.*
On the trial, under this decision of the Court of Appeals, when the defendant had shown that he was collector of taxes of said city of Buffalo, and tools; said property under said warrant, which was then produced and given in evidence, he had made out a complete defense to said action. The plaintiff’s counsel then, among other objections to the plaintiff’s recovery, which were all disposed of by the decision of the Court of Appeals, insisted further, that the defendant, in any event, was not entitled to a return of the property The learned judge who tried this cause ruled otherwise, and the defendant’s counsel duly excepted to such decision. The decision of the judge upon this point was clearly correct. He held, that, by force of the levy, the defendant had acquired a special property in the malt, and was entitled to a return of it, with damages for its detention, and, in default thereof, was entitled to recover, as the value or extent of special property, the amount of the said tax, with interest thereon. This was clearly right.†
The judgment should be affirmed.
Present — Mullin, P. J., Smith and Gilbert, JJ.
Judgment affirmed.

 Vide, 50 New York, 653.


 Howland v. Willetts, 5 Selden, 173; Watson v. Office of Sheriff, 190; Earl v. Camp, 10 Ward, 568.